                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


DEWAYNE BEARCHILD,                             Case No. CV-14-12-H-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

LARRY PASHA,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Larry Pasha and against Dewayne Bearchild in accordance with the verdict
 rendered.

        Dated this 24th day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
